Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the array of lenses further comprises a third lens; the third lens has a third RF element oriented to produce a third output beam; wherein the third RF element is configured for a third phase, and wherein the controller is further configured to combined at least the first overlapped beam and the third output beam to produce a second overlapped beam”. These features reflect the application’s invention and are not taught by the pertinent prior arts Ebling (US 7042420) and Howell (US 20030090416). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Ebling and Howell to include features of amended claim 1.
Dependent claims 3-15 are considered to be allowable by virtue of their dependencies on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845